ICJ_156_CertainDocumentsSeizure_TLS_AUS_2015-04-22_ORD_01_NA_02_EN.txt.                      567




                              DECLARATION OF JUDGE AD HOC CALLINAN



                        1. I have voted in favour of the Order. There are, however, observa‑
                     tions that I wish separately to make.
                        2. Australia has submitted that any Order that the Court now makes
                     should be dispositive of the whole proceedings brought by Timor‑Leste.
                     In my opinion, the Court does not have before it sufficient material, and
                     has not received submissions detailed enough to enable a properly
                     informed decision to be made in respect of that submission by Australia.
                        3. One reason why this is so may be because Timor‑Leste’s outstand‑
                     ing claims (if any) require for their consideration further and more explicit
                     articulation.
                        4. Having regard to the desirability of prompt and efficient final reso‑
                     lution of all justiciable disputes, I would favour the taking of all necessary
                     steps, whether or including by such articulation or otherwise, by both
                     Parties to bring the proceedings in this Court to a conclusion.

                       5. I would emphasize, however, that this declaration is not intended as
                     an impediment in any way, to the resolution of the dispute by the Parties
                     without further recourse to the Court.

                                                                      (Signed) Ian Callinan.




                     15




5 CIJ1078.indb 158                                                                                    27/04/16 08:52

